EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc G. Martino on August 11, 2021.
The application has been amended as follows: 
Canceled claim 4.
Amended claim 1 as follows:
1. (Currently Amended) A rear wall connector, comprising: 
a stud, which has a receiving groove and two walls projecting vertically from the stud on both sides of the receiving groove, which each have an opening configured for screwing in a screw; 
wherein the two walls comprise a first wall opposite a second wall separated by the receiving groove; 
wherein the first wall is rigidly connected to the stud and projects vertically from the stud on a first side of the receiving groove; 
wherein the second wall is on a second side of the receiving groove; 
wherein a double-armed rocker having a lower rocker arm and an upper rocker arm is pivotably attached to the stud about a pivot axis which extends transverse to a longitudinal axis of the stud, wherein the pivot axis is located between the upper rocker 
wherein the double-armed rocker is pivotable between a starting position and an end position about the pivot axis, the pivot axis being parallel or almost parallel to the longitudinal direction of the receiving groove;
wherein the lower rocker arm is arranged in a recess of a lateral-surface wall of the stud and the upper rocker arm forms the second wall;
wherein the inside of the upper rocker arm is positioned obliquely outwards with respect to a longitudinal center plane of the receiving groove in the starting position and extends parallel to the longitudinal center plane in the end position; and 
wherein an outside of the lower rocker arm is aligned with an outside of the stud in the starting positon and wherein the outside of the lower rocker arm is tilted outwards with respect to the stud and projects outwards [[over]] from the stud in the end position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/11/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619